United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Frazer, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1358
Issued: October 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the November 8, 2006 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, who
affirmed the denial of her claim for an increased schedule award. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of her claim.
ISSUE
The issue is whether appellant is entitled to an increased schedule award.
FACTUAL HISTORY
On a prior appeal of this case,1 the Board noted that appellant sustained a right shoulder
injury on January 9, 1999 while loading mail. The Office accepted her claim for adhesive
capsulitis and tendinitis. On June 4, 1999 appellant underwent an arthroscopic acromioplasty.
The Office granted a schedule award for a 13 percent permanent impairment of her right upper
1

Docket No. 02-1928 (issued December 24, 2002).

extremity which a hearing representative affirmed on July 26, 2001. The Board set aside that
decision finding a conflict between appellant’s physician and an Office medical adviser on the
nature of the surgery and the degree of impairment. The Board remanded the case for resolution
of the conflict. The facts of this case as set forth in the Board’s prior decision are hereby
incorporated by reference.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. Evan S. Kovalsky, a Board-certified orthopedic surgeon, selected as the
impartial medical specialist. On March 3, 2006 Dr. Kovalsky related appellant’s history and
complaints. He noted that motor strength was excellent throughout the upper extremities without
any indication of weakness. Other clinical findings included the following:
“[Appellant’s] shoulders were symmetrical in appearance without swelling,
discoloration or effusion. Her shoulder motions were excellent and slightly
limited and was to T8 versus T6 on the left. On passive range of motion of the
shoulders, the left shoulder actually had some clicking within it but the right did
not. There is no pain in the left shoulder. Impingement testing with Neer and
Hawkin’s revealed minimal discomfort posterior in the right shoulder but not in
the subacromial region itself. There is no evidence of laxity or instability in the
right shoulder. Apprehension, relocation, Sulcus, Speed’s, crossover and lift off
were all negative. There is no tenderness at the AC [acromioclavicular] joint and
no focal tenderness in the shoulder. [Appellant] had very well healed, barely
visible posterior and lateral shoulder scars from her arthroscopy. There was very
minimal posterior lateral tenderness behind the shoulder but no tenderness over
the acromion or rotator cuff itself, laterally.
“Examination of the remaining portion of the upper extremities revealed full,
painless range of motion of the elbows, wrists and fingers without evidence of
contracture or deficits.”
***
“It is my opinion that the surgery that she underwent which is an acromioplasty is
not a true ‘arthroplasty.’ Based on these findings, I do not feel that a diagnosis
relating to arthroplasty can be utilized to determine impairment. The procedure is
a completely extra-articular procedure and would not be adequately described by
an arthroplasty. Under these circumstances, the only impairment which can be
attributed to [appellant’s] shoulder would be that of her restricted motion which
on internal rotation was, as most, 10 [to] 15 degrees of restriction. This would
give her impairment, due to loss of internal rotation, of one percent. This would
be the percentage of the impairment of the upper extremity. The only other
impairment which can be rated would be for [appellant’s] subjective pain. It is
my opinion that the pain only slightly impairs [appellant’s] ability to do things
and to use the shoulder. Using the [algorithm] in [F]igure 18-1, I would rate her
impairment, based upon this, at three percent. Using [T]able 16.3, the impairment
of the right upper extremity would be one percent based on loss of motion plus

2

the three percent for [appellant’s] pain which would give her an upper extremity
impairment percentage of four percent.”
In a decision dated March 15, 2006, the Office denied appellant’s schedule award claim.
It found that the weight of the medical opinion evidence rested with Dr. Kovalsky who
determined that appellant had a four percent permanent impairment of her right upper extremity.
At a July 31, 2006 hearing before an Office hearing representative, appellant argued that
the impartial medical specialist reported clinical findings that were too general to be sufficiently
probative. He did not explain how he tested motor strength or how he determined that there was
no atrophy. Appellant noted that he did not give range of motion measurements as a basis for
using the American Medical Association, Guides to the Evaluation of Permanent Impairment
(5th ed. 2001).
In a decision dated November 8, 2006, the hearing representative affirmed the Office’s
schedule award denial. She found that Dr. Kovalsky’s opinion represented the weight of the
medical evidence and established that appellant had less than the 13 percent permanent
impairment of her right upper extremity, for which she previously received a schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use, of specified members, organs or functions of the
body. Such loss or loss of use, is known as permanent impairment. The Office evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.3
To support a schedule award, the file must contain competent medical evidence that
describes the impairment in sufficient detail for the adjudicator to visualize the character and
degree of disability.4 The report of the examination must always include a detailed description
of the impairment which includes, where applicable, the loss in degrees of active and passive
motion of the affected member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation or other pertinent description of the impairment.5 The Office
should advise any physician evaluating permanent impairment to use the fifth edition of the
A.M.A., Guides and to report findings in accordance with those guidelines.6

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.b(2) (August 2002).
5

Id., Chapter 2.808.6.c(1).

6

Id., Chapter 2.808.6.a (noting exceptions).

3

If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.7 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.8 When the opinion from the specialist requires
clarification or elaboration, however, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting a defect in the original report. When the
impartial medical specialist’s statement of clarification or elaboration is not forthcoming or if the
specialist is unable to clarify or elaborate on the original report or if the specialist’s supplemental
report is also vague, speculative or lacks rationale, the Office must submit the case record
together with a detailed statement of accepted facts to a second impartial specialist for a
rationalized medical opinion on the issue in question.9 Unless this procedure is carried out by
the Office, the intent of section 8123(a) of the Act will be circumvented when the impartial
specialist’s medical report is insufficient to resolve the conflict of medical evidence.10
ANALYSIS
Dr. Kovalsky, the Board-certified orthopedic surgeon and impartial medical specialist,
concluded that a diagnosis relating to “arthroplasties” could not be used to determine
impairment. He reviewed the operative report and noted that appellant underwent an
acromioplasty, not a true arthroplasty. Appellant’s operation Dr. Kovalsky explained, was a
completely extra-articular procedure that is not adequately described by an arthroplasty. He
found that she was not entitled to a schedule award based on Table 16-27, page 506 of the
A.M.A., Guides, “Impairment of the Upper Extremity After Arthroplasty of Specific Bones or
Joints.”
Dr. Kovalsky found a three percent pain-related impairment under Chapter 18 of the
A.M.A., Guides. However, the A.M.A., Guides provide limitation on integrating pain-related
impairment into an impairment rating system. It states:
“Finally, at a practical level, a chapter of the A.M.A., Guides devoted to painrelated impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters. The A.M.A., Guides’ impairment
ratings currently include allowances for the pain that individuals typically
experience when they suffer from various injuries or diseases, as articulated in
Chapter 1 of the A.M.A., Guides: ‘Physicians recognize the local and distant pain
that commonly accompanies many disorders. Impairment ratings in the A.M.A.,
Guides already have accounted for pain. For example, when a cervical spine
7

5 U.S.C. § 8123(a).

8

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

9

See Nathan L. Harrell, 41 ECAB 402 (1990).

10

Harold Travis, 30 ECAB 1071 (1979).

4

disorder produces radiating pain down the arm, the arm pain which is commonly
seen, has been accounted for in the cervical spine impairment rating’ (page 10).
Thus, if an examining physician determines that an individual has pain-related
impairment, he or she will have the additional task of deciding whether or not that
impairment has already been adequately incorporated into the rating the person
has received on the basis of other chapters of the A.M.A., Guides.”11
Without a sound explanation for incorporating pain-related impairment, Dr. Kovalsky has
not justified a three percent increase in appellant’s rating. The Board will remand the case for a
supplemental report from Dr. Kovalsky explaining whether the body and organ impairment
rating systems provided in Chapter 16 is a proper basis to rate appellant’s condition.
Dr. Kovalsky must also clarify another matter. He found a one percent impairment of the
right upper extremity due to restricted shoulder motion, but Dr. Kovalsky did not report actual
measured goniometer readings.12 Without these readings, the Board cannot properly review this
determination. Describing shoulder motion as “excellent” and “complete,” except for internal
rotation which was “slightly limited,” does not provide the specific clinical measurements
necessary to use the pie charts at Chapter 16.4i. Dr. Kovalsky’s comment that internal rotation
was, “at most, 10 [to] 15 degrees of restriction,” gives the impression that he made visual
estimates rather than specific measurements.
CONCLUSION
The Board finds that this case is not in posture for decision. The opinion of the impartial
medical specialist requires clarification. Following such further development of the evidence as
may be necessary the Office shall issue an appropriate final decision on appellant’s claim for an
increased schedule award.

11

A.M.A., Guides 570.

12

Id. at 451 (the actual measured goniometer readings or linear measurements are recorded).

5

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: October 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

